 
[___________], 2013
[NAME]




Dear [FIRST NAME]:


The Compensation Committee of the Board of Directors (the “Committee”) of FBR &
Co. (the “Company”) has established the FBR & Co. 2013 Performance Share Unit
Program (the “Program”), and you have been selected by the Committee as an
eligible participant in the Program.  As such, you have been granted an Award
under the Program as set forth in this letter, including Schedule A (this “Award
Agreement”).  Capitalized terms used herein that are not otherwise defined shall
have the meaning given to them in the Program, a copy of which is attached
hereto.
 
Awards under the Program are granted under Section 8 of the Stock Plan.  To the
extent earned pursuant to the terms of the Program and this Award Agreement,
Performance Share Units shall be settled in shares of Common Stock available
under the Stock Plan (unless the Committee determines to satisfy with a cash
payment).
 
This Award Agreement provides the general terms of your Award and is subject in
its entirety to the terms of the Program and the Stock Plan.  You acknowledge
having received a copy of the Program and the Stock Plan and, by signing this
Award Agreement, you hereby consent to the terms and conditions of the Program,
including without limitation Section 10 (Dispute Resolution) and Section 11
(Clawback) thereof, and the Stock Plan.
 
Grant Date:  March [__], 2013.
 
Award of Performance Share Units:  Subject to the provisions of the Program and
this Award Agreement, you are hereby awarded the opportunity to earn up to
[__] shares of Common Stock, with the actual number of shares of Common Stock
earned to be determined based on the level of achievement of the Performance
Goal for the Performance Period (each as specified below), subject to your
continued employment through the Restriction Period except as otherwise provided
in Section 9 of the Program.
 
Performance Goal:  Subject to your continued employment through the Restriction
Period, you will be eligible to earn a percentage of the Performance Share Units
subject to your Award in accordance with Schedule A hereto on the date that the
Committee determines whether and the extent to which the Company has achieved
the Performance Goal set forth on Schedule A, which date shall be no later than
75 days after the end of the Performance Period.
 
Performance Period; Restriction Period:  The Performance Period is the period
during which the performance goal is measured, which for purposes of this Award
is generally April 1, 2013 through March 31, 2016.  The Restriction Period is
the vesting or waiting period before you have the right to receive any shares of
Common Stock earned in respect of your Award.  Your Award has a three-year
Restriction Period that will run concurrently with the Performance Period and as
such will lapse on March 31, 2016, subject to your continued employment with the
Company through such date.  Section 9 of the Program sets forth your rights to
continue to earn and/or vest in all or a pro rata portion of your Award in the
event of certain terminations of employment prior to the end of the Restriction
Period.
 
Settlement of Awards:  Except as otherwise provided in Section 9 of the Program,
as soon as practicable after the Restriction Period ends (but no later than
75 days following the end of the Restriction Period) and subject to satisfaction
of your tax obligation (as described in the “Taxes” section below), the Company
will issue shares of Common Stock (or, in the Committee’s discretion, a cash
payment based on the per share Fair Market Value (as defined in the Stock Plan))
to you in settlement of your earned Performance Share Units, subject to any
proration that may apply pursuant to Section 9 of the Program.  Until the level
of achievement of the Performance Goals is determined and the Restriction Period
lapses, and until the Performance Share Units you have earned (if any) are
settled, you will not have any ownership rights in the shares of Common Stock
underlying your Award.
 
Taxes:  You are strongly advised to consult with your own tax professional
concerning the tax implications of your Award based on your particular
circumstances.  The Company cannot provide you with tax advice.  Your right to
receive settlement of any earned Performance Share Units will be subject to
payment by you of all applicable taxes.
 
Grant Acceptance:  Please acknowledge your acceptance of your Award under the
Program, your receipt of a copy of the Program and the Stock Plan, and your
agreement with all terms and conditions set forth in this Award Agreement, the
Program and the Stock Plan, by signing below where indicated and returning this
Award Agreement to Jennifer Kramer by [_______], 2013.
 
Please contact Gavin Beske at 703-312-9568 if you have any questions.
 


 
Richard J. Hendrix
President & CEO, FBR & Co.


 
Accepted and agreed as of

 
_____________, 2013



By:
 

        Name:


 
 
 

SCHEDULE A
 
Subject to the terms and conditions of the Program and this Award Agreement, you
shall earn a percentage, if any, of the shares of Common Stock subject to your
Award of Performance Share Units as follows:
 
(a)  
If the Compound Annual Growth Rate on the last day of the Performance Period is
less than 4%, then you will earn 0% of the Performance Share Units subject to
your Award;

 
(b)  
If the Compound Annual Growth Rate on the last day of the Performance Period is
equal to 4%, then you will earn 50% of the Performance Share Units subject to
your Award;

 
(c)  
If the Compound Annual Growth Rate on the last day of the Performance Period is
greater than 4% but less than 7%, then you will earn the Applicable Performance
Percentage of the Performance Share Units subject to your Award; and

 
(d)  
If the Compound Annual Growth Rate on the last day of the Performance Period is
equal to or greater than 7%, then you will earn 100% of the Performance Share
Units subject to your Award.

 
For purposes of the foregoing, the following terms shall have the meanings set
forth below:
 
“Applicable Performance Percentage” shall mean the sum, expressed as a
percentage, of (i) 50% and (ii) the quotient, expressed as a percentage,
obtained by dividing (A) the excess, if positive, of the applicable Compound
Annual Growth Rate over 4% by (B) 6%.
 
“Combined Net Worth” shall equal, with respect to any measurement date, the
total assets of the Company minus the total liabilities of the Company, each as
computed in accordance with GAAP on a consolidated basis and each as disclosed
in the Company’s publicly filed financial statements on Form 10-K or Form 10-Q,
as applicable, for the most recently completed fiscal quarter ending on or prior
to such measurement date.  Combined Net Worth shall be adjusted to exclude the
impact of any dividends declared or paid during the Performance Period by adding
the aggregate amount of any such dividends to the calculation of total assets of
the Company as of the last day of the Performance Period.  In addition, the
determination of Combined Net Worth as of the last day of the Performance Period
shall be adjusted to exclude goodwill and intangible assets (whether net or
otherwise), each as disclosed in the Company’s publicly filed financial
statements on Form 10-K or Form 10-Q, as applicable, for the most recently
completed fiscal quarter ending on or prior to the last day of the Performance
Period.
 
“Combined Net Worth, Measured on a Per Share Basis” shall mean, with respect to
any measurement date, (i) the Company’s Combined Net Worth as of such
measurement date divided by (ii) (A) the number of shares of Common Stock issued
and outstanding as disclosed in the Company’s Form 10-K or Form 10-Q, as
applicable, for the most recently completed fiscal quarter ending on or prior to
such measurement date, plus (B) any restricted stock units in respect of Common
Stock that are not subject to forfeiture, minus (C) any restricted shares of
Common Stock that are subject to forfeiture.  Combined Net Worth, Measured on a
Per Share Basis shall be adjusted to exclude the impact of any stock splits or
reverse stock splits effected and/or stock dividends declared or paid during the
Performance Period.
 
“Compound Annual Growth Rate” shall mean, with respect to the Performance
Period, the compound annual growth rate, expressed as a percentage, of the
Combined Net Worth, Measured on a Per Share Basis during the Performance
Period.  For the avoidance of doubt, Compound Annual Growth Rate is measuring
the growth (if any) during the Performance Period in Combined Net Worth,
Measured on a Per Share Basis from the Combined Net Worth, Measured on a Per
Share Basis as determined on March 31, 2013.
 
“Performance Period” shall mean the period commencing on April 1, 2013 and
ending on March 31, 2016 (or, in the event of a Change in Control, the last day
of the most recently completed fiscal quarter ending prior to the date of such
Change in Control).
 

 
 

--------------------------------------------------------------------------------

 
